                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KERRY KURISU, et al.,                               Case No. 20-cv-06409-EMC
                                   8                    Plaintiffs,
                                                                                             ORDER RE SUPPLEMENTAL
                                   9             v.                                          BRIEFING ON VENUE AND
                                                                                             SCHEDULING STATUS
                                  10     SVENHARD SWEDISH BAKERY                             CONFERENCE
                                         SUPPLEMENTAL KEY MANAGEMENT
                                  11     RETIREMENT PLAN, et al.,                            Docket Nos. 38-39
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          The Court has reviewed the parties’ supplemental briefs regarding venue. Having

                                  16   considered such, the Court concludes that a § 1404(a) transfer of the entire action to the District of

                                  17   Oregon would not be proper. The three individual defendants who have appeared in this case (Mr.

                                  18   Svenhard, Mr. Kunkel, and Mr. Kohles) do not consent to transfer to Oregon, and there is no

                                  19   indication that the claims against them could have been brought in Oregon. See 28 U.S.C. §

                                  20   1404(a) (providing that, “[f]or convenience of parties and witnesses, in the interest of justice, a

                                  21   district court may transfer any civil action to any other district or division where it might have

                                  22   been brought or to any district or division to which all parties have consented”); see also Prescott-

                                  23   Harris v. Fanning, No. 15-1716 (RC), 2016 U.S. Dist. LEXIS 171360, at *21 (D.D.C. Dec. 12,

                                  24   2016) (noting that there must be “venue with respect to each defendant and each cause of action”);

                                  25   Gamboa v. USA Cycling, Inc., No. 2:12-cv-10051-ODW(MRWx), 2013 U.S. Dist. LEXIS 56240,

                                  26   at *10 (C.D. Cal. Apr. 18, 2013) (rejecting “[t]he theory of pendent-party venue [which[ provides

                                  27   that if all claims arise out of the same transaction or occurrence and venue is proper as to at least

                                  28   one defendant, a court should be able to retain the entire action under a pendent-party venue
                                   1   theory”; “federal courts have generally held that venue requirements must be satisfied for each

                                   2   separate cause of action and as to each defendant.”).

                                   3           The Court, however, sets a status conference in this case so that it may address with the

                                   4   parties what coordination there should be between this action and the cases in the District of

                                   5   Oregon. The Court acknowledges the Bakery Defendants’ position that it has no venue over them

                                   6   and/or that claims against them should be severed and then transferred to Oregon. But at this

                                   7   point, the Court does not make a ruling on that argument and simply wishes to discuss with the

                                   8   parties what options there are regarding coordination, including but not limited to severance and

                                   9   transfer.

                                  10           The status conference shall be held at 10:30 a.m., June 10, 2021.

                                  11

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: May 21, 2021

                                  15

                                  16                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  17                                                     United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
